Case 2:19-cv-08994-AS Document 49 Filed 04/27/20 Page 1 of 2 Page ID #:402



 1

 2

 3

 4

 5

 6

 7                     IN THE UNITED STATES DISTRICT COURT
 8
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9

10   CAMERON ROSETTA (on behalf of
11   himself and all others similar situated),
                                                         ACTION
12                             Plaintiff,
13                                               Assigned For All Purposes To:
           vs.                                   Magistrate Judge Alka Sakar
14

15   PAYCOM SOFTWARE, INC. and                   [PROPOSED] ORDER
     PAYCOM PAYROLL, LLC,                        GRANTING JOINT
16                                               STIPULATION AND
17                             Defendants.       PROTECTIVE ORDER FOR
                                                 PURPOSES OF MEDIATION
18

19                                               Complaint Filed: October 18, 2019
20

21

22

23

24

25

26

27

28


              [PROPOSED] ORDER GRANTING JOINT STIPULATION AND PROTECTIVE ORDER
Case 2:19-cv-08994-AS Document 49 Filed 04/27/20 Page 2 of 2 Page ID #:403



 1

 2        Pursuant to the parties’ Stipulation and Protective Order for Purposes of
 3   Mediation, and GOOD CAUSE APPEARING THEREFORE, THE COURT
 4   HEREBY ORDERS as follows:
 5        1) The parties’ Stipulation and Protective Order for Purposes of Mediation is
 6           GRANTED; and
 7        2) All material (in document form or any other form) produced or exchanged
 8           pursuant to the parties’ Stipulation and Protective Order for Purposes of
 9           Mediation shall be governed by the terms included therein.
10   IT IS SO ORDERED.
11

12           April 27, 2020
     DATED: _____________                       / s / Sagar
                                       ______________________________________
                                       HONORABLE ALKA SAGAR
13                                     UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            -1-
            [PROPOSED] ORDER GRANTING JOINT STIPULATION AND PROTECTIVE ORDER
